Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-19, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose A sensor arrangement for securing a monitored zone having at least one hazard zone with respect to a machine, wherein the sensor arrangement comprises: [[-]] at least one optoelectronic monitoring sensor for detecting objects in the monitored zone; and [[-]] a control and evaluation unit that compares the positions of detected objects [[with]] relative to the hazard zone, initiates a safety-relevant response of the machine in the case of a dangerous position, and generates and monitors a further hazard zone with respect to [[a]] an additional detected object, in the context as claimed.

Regarding claim 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a method of securing a monitored zone having comprising the steps of: detecting comparing the detected objects relative to generating and monitoring wherein a further hazard zone with respect to [[a]] an additional detected object 

The closest prior art of De Luca et al. (US 2012/0146789) and Drinkard (US 2012/0123563) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683